Citation Nr: 0725003	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to service-connected post-operative 
residuals of right knee anterior cruciate ligament 
reconstruction and chondroplasty.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for post-operative residuals of right knee 
anterior cruciate ligament reconstruction and chondroplasty.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for arthritis of the right knee.  

REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1997 to July 
1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision which denied 
service connection for a left knee disability secondary to 
the service-connected right knee disability, and a July 2003 
decision which denied, in part, increased ratings for post-
operative residuals of right knee anterior cruciate ligament 
reconstruction and chondroplasty and arthritis of the right 
knee.  A video conference hearing before the undersigned 
member of the Board was held in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

The veteran was examined by VA in May 2003 to determine the 
severity of his service-connected right knee disabilities, 
and whether he has a left knee disability at present which is 
related to the right knee disability.  As to the left knee, 
the examiner indicated that he found no evidence of any 
impairment or organic changes in the knee and opined that 
there was no current disability of the left knee to relate to 
the service-connected right knee disability.  That conclusion 
notwithstanding, the veteran submitted an undated letter from 
a VA physician in October 2003, that opined that the 
veteran's left knee pain "may be" related to his right knee 
disability.  At the personal hearing in June 2007, the 
veteran testified that he had surgery on the left knee by VA 
(at Ohio State University, T p.8) in late 2006, and that he 
was diagnosed with arthritis of the left knee.  

Concerning the right knee disability, the Board notes that 
subsequent to the May 2003 VA examination, the veteran had 
additional surgery on the right knee in June 2003.  While the 
evidence of record includes some outpatient records through 
December 2004, the claims file does not include any recent 
treatment records or any records pertaining to the reported 
left knee surgery in 2006.  

Under the circumstances, the Board finds that the evidentiary 
record as currently constituted does not include sufficient 
information to adequately assess the current severity of the 
veteran's right knee disabilities or to determine the nature 
or etiology of any current left knee disability.  Therefore, 
the veteran should be afforded another VA examination and all 
VA treatment records should be obtained and associated with 
the claims file.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate steps should be taken to 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for his right and left knee 
disabilities since December 2004.  After 
securing the necessary release, the AMC 
should attempt to obtain copies of all 
medical records from the identified 
treatment sources, not already of record, 
and associate them with the claims 
folder.  Of particular interest are all 
records from VA Grove City Satellite 
Clinic and Columbus VAMC from 2002 to 
2005; the Louisville VAMC from 2005 to 
the present, and for left knee surgery at 
Ohio State University in late 2006.  If 
any records cannot be obtained, this 
should be noted in the claims folder, and 
the veteran should be notified and so 
advised.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine: 1) 
the etiology of any identified left knee 
disability, and; 2) the current severity 
of his right knee disabilities.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be undertaken in connection with this 
examination.  The pertinent clinical 
findings documented in the record, and 
reasons that form the basis of any 
opinion should be clearly set forth in 
the report.  The examiner should provide 
an opinion as to the following:  

I.  If a left knee disability is 
identified, is it at least as likely 
as not that any diagnosed disability 
is proximately due to or the result 
of, or aggravated by the service-
connected right knee disability?  

The term "aggravated" in the above 
context refers to a permanent 
worsening of the underlying 
condition, as contrasted with 
temporary or intermittent flare-
ups of symptomatology which 
resolve with return to the 
baseline level of disability.

II.  The examiner should note any 
limitation of motion in the right 
knee.  Also, tests for stability in 
each knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  

III.  Indicate whether the right 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to any 
excess fatigability, weakened 
movement or incoordination.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

IV.  Lastly, the examiner should 
express an opinion on whether pain 
in the right knee could 
significantly limit functional 
ability during flare-ups or when the 
knee is used repeatedly over a 
period of time.  These 
determinations should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  If the 
examiner is unable to make such a 
determination, it should be so 
indicated on the record.  

The examiner should be advised that all 
questions must be answered, to the extent 
feasible, so that the Board may rate the 
veteran's right knee disability in 
accordance with the specified criteria.  
The physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, her or she should 
so state and indicate the reasons.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claims.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
right knee disability have been provided 
and whether the examiner has responded to 
all questions posed.  If not, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the AMC should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  This should 
include consideration of whether any 
identified left knee disability is 
proximately due to or the result of, or 
aggravated by the service-connected right 
knee disability.  The provisions of Allen 
v. Brown, 7 Vet. App. 439 (1995) should 
be considered.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  

